Fourth Court of Appeals
                                San Antonio, Texas
                                      August 8, 2016

                                   No. 04-16-00367-CV

                                 IN RE A.B.C., A CHILD,

                     407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-PA-01083
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
        The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief
is due on August 9, 2016.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court